Ca

 

se 6:18-cv-00576-JA-DCI Document 168 Filed 11/10/20 Page 1 of 25 PagelD 11504

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

CLUB EXPLORIA, LLC and CLUB
EXPLORIA MANAGEMENT, LLC,

Plaintiffs,

Vv. Case No: 6:18-cv-576-Orl-28DCi

AARONSON, AUSTIN, P.A. and
AUSTIN N. AARONSON,

Defendants.

 

ORDER

Plaintiffs Club Exploria, LLC (Club Exploria) and Club Exploria Management, LLC
(CEM) (collectively Exploria) brought this action against Defendants Aaronson, Austin, P.A.
and Austin N. Aaronson (Austin) (collectively Aaronson) asserting claims arising from
statements made on Aaronson’s websites and Aaronson’s representation of six specific
Club Exploria timeshare owners. Exploria’s claims include tortious interference (Count 1),
violation of the Florida Deceptive and Unfair Trade Practices Act (FDUTPA) (Count III),
false advertising in violation of the Lanham Act (Count IV), and trade libel (Count V). (Am.
Compl., Doc. 39).' The Court previously dismissed Exploria’s RICO claim (Count II) with
prejudice. (Order, Doc. 87). Aaronson now moves for summary judgment on all remaining

claims, (Mot., Doc. 126), and Exploria moves for summary judgment on Counts |, Ill, and

 

' The claims in the Amended Complaint (Doc. 39) include repeated references to
the Rules Regulating The Florida Bar. This Court is not the proper forum for Bar
grievances; it is concerned with laws that the alleged acts at issue may violate.

 

 
Case 6:18-cv-00576-JA-DCI Document 168 Filed 11/10/20 Page 2 of 25 PagelD 11505

IV, (Mot., Doc. 129).2 As set forth below, Aaronson’s motion is granted and Exploria’s
motion is denied.
I. Background

Club Exploria sells timeshare interests (a/k/a “vacation interests”). The timeshare
interests come in the form of club ownership or a resort stay during a designated week.
(Baker Dep., Doc. 126-3, at 33).2. While club ownership involves points that may be used
throughout the year to stay at various resorts within Exploria’s network, (id.; Smith Dep.,
Doc. 126-18, at 12, 31), an interest in a designated week entitles a purchaser to occupy a
specific resort unit for a specified week, (Doc. 126-3 at 33). Owners may finance these
purchases through an Exploria affiliate. (Doc. 126-18 at 63-64),

CEM manages homeowners’ associations at Club Exploria’s resorts. (Lizotte Dep.,
Doc. 126-20, at 17). Owner-controlled homeowners’ association boards set budgets for
each resort. (Id. at 18). Based on the budgets, all owners are required to pay annual
maintenance fees in addition to any loan payments that they may owe. (Doc. 126-18 at
44-45).

Austin is no stranger to Exploria because he owns and operates a law firm—
Defendant Aaronson, Austin, P.A.—specializing in timeshare owner grievances against
developers. (Austin Dep., Doc. 126-22, at 32). Disgruntled owners sometimes find the
firm through attorney referral services, (id. at 66), but they also find the firm through its

websites, which contain colorful statements and media aimed at optimizing internet

 

2 Exploria filed a Response (Doc. 158) to Aaronson’s motion and Aaronson filed a
Reply (Doc. 163). Aaronson filed a Response (Doc. 157) to Exploria’s motion and Exploria
filed a Reply (Doc. 164).

’ Deposition citations are to deposition page numbers, not electronic file page
numbers.

 

 

 
Ca

 

Se 6:18-cv-00576-JA-DCI Document 168 Filed 11/10/20 Page 3 of 25 PagelD 11506

visibility, (id. at 65-66, 92). Even if new clients do not locate the firm through the websites,

they are emailed a link to one of the sites when their retainer agreement is sent to them.
(Id. at 76).

Exploria asserts that Aaronson uses false and misleading website advertisements
to convince timeshare owners that they can easily cancel their timeshare contracts if they
hire Aaronson. According to Exploria, Aaronson then advises owners to stop paying their
loan and fee obligations, causing damages to Exploria in the form of lost principal, interest,
and maintenance fee payments.

A. The Website Statements

Defendants spend approximately $100,000 per year on website development and
maintenance, (id. at 95-96), and another $100,000 per year on Google search
optimization, (id. at 103-04). The Aaronson websites contain testimonials, blog posts, a
book, and videos designed to attract dissatisfied timeshare owners. For example, the
following statement appeared on one of the sites:

Timeshare ownership often feels like entrapment. At the Aaronson Law Firm,
we know this because we hear our Clients’ stories.

But chances are good that your timeshare developer is exposed legally in
ways that are relatively straightforward and provable. You owe it to yourself
to hire experienced, competent counsel. At the Aaronson Firm, we have over
80 years of combined legal experience. And we are willing to sue, if
necessary, in the interest of getting your timeshare cancelled.

So please contact us using one of our three convenient methods to receive
a free consultation to discuss your situation. You can:

1. Call us free of charge,
2. Use our Contact Form above, or

3. Live Chat with a person ready to assist you.

 

 
Case 6:18-cv-00576-JA-DCI Document 168 Filed 11/10/20 Page 4 of 25 PagelD 11507

YOUR LEGAL PROBLEMS ARE NOT INSURMOUNTABLE!

If you need to cancel your timeshare, the timeshare Attorneys of the
Aaronson Law Firm stand ready and able to help you!

(Doc. 132-8 at 2). The sites also contained an explanation of the process that the firm uses
to help clients “cancel” their timeshare contracts:

The Aaronson Law Firm consists of a number of Attorneys and Support Staff
who are solely dedicated to helping you cancel your timeshare contract. It is
all we do. That fact allows us to be focused on your direct timeshare
cancellation needs, giving you the best chance to have your timeshare
successfully rescinded.

How do we do this?

Initial Consultation: In our initial, free consultation with you, we discuss the
details of your situation so that we can make sure that we have a full and
accurate understanding of your case. We ask you questions that help us
evaluate your case and ascertain how best we are able to help you while
formulating the best course of action to move forwards toward a successful
rescission.

Rescission Predicate Correspondence (RPC): This is a formal legal demand
letter that is created, initiating the rescission process. The “carrot” dangled
therein often involves transfer of the timeshare back to the developer with no
money changing hands, in spite of funds already spent by the client.

Civil Complaint: The civil complaint is drafted, attached to the RPC,
referenced therein, and published to the Timeshare Developer with a view
toward filing in a court of competent jurisdiction. This is the proverbial “stick”
exposing the developer to potential liability.

(Doc. 132-9 at 2), Additionally, Aaronson used the site to direct viewers to its blog and
stated:

Quite often, one’s signature on a timeshare contract is obtained by fraud.
And the debt that it creates generally outweighs any benefit to the owner. But
to address it properly, it is imperative that you retain a licensed attorney.

You can complain ad nauseam about the pack of lies that you were told
during the high pressure sales pitch, how the ‘hour-long’ presentation
became four or five hours, about how they wore you down emotionally, and

 

 

 
Case 6:18-cv-00576-JA-DCI Document 168 Filed 11/10/20 Page 5 of 25 PagelD 11508

about the rapid-fire signings of ‘routine’ closing documentation presented, as
the salesman rifled through page after page.

And you can go on and on about the rude awakening when the first bill came
in the mail, and the shock you felt when you finally had the chance to actually
read the sales contract at home. And then there was the awful frustration of
actually trying to book their [sic] vacation, only to be told that you didn’t have
enough ‘points’ or some other excuse.

But going over this disturbing series of events is not likely to carry much
weight legally. After all, it's your word against there’s [sic], and that contract
you signed is chock full of waivers and disclaimers to protect the developer.

But experienced, competent counsel will know how to exploit other points of
vulnerability. For example, the developer may well be perpetrating an
ongoing conflict of interest. Improper handling of trust funds are [sic] also a
major issue.

This is where the developer is most vulnerable. This is where your leverage

is. And by far the best way to leverage this is through a licensed attorney
who will have subpoena power over books and records.

(Doc. 131-8 at 2).

The Aaronson websites contained videos purporting to be testimonials of
Aaronson’s clients. On one website, professional actors posed as Aaronson lawyers and
dissatisfied timeshare owners. (Doc. 126-22 at 127, 129). On another, Aaronson
employees played the same roles. (Id. at 129). In both instances, the role players read
statements of actual unhappy timeshare owners. (Id. at 127). One of the websites also
included two printed testimonials that were written by the web designer and an Aaronson
employee but attributed to timeshare owners. (Id. at 93-94). The websites mention some
timeshare developers by name, but Exploria is not among them. The focus of the criticism
is the timeshare industry in general.

B. The Affected Owners
Aaronson has represented at least 22 Club Exploria owners attempting to cancel

their timeshare contracts. (Doc. 131-6 at 6-7). But Exploria’s Amended Complaint (Doc.

 

 

 
Case 6:18-cv-00576-JA-DCI Document 168 Filed 11/10/20 Page 6 of 25 PagelD 11509

39) seeks damages for lost loan and fee payments for six specific Club Exploria owners
(Affected Owners). The Amended Complaint does not identify the Affected Owners by
name, but Exploria’s responses to Aaronson’s interrogatories provide names and details
for each of the six Affected Owners. Oddly, Exploria’s motion for summary judgment lists
different owners as the Affected Owners. The Court disregards the new list because
Exploria has not requested leave to amend its complaint or interrogatory answers.

Affected Owner 1 upgraded his vacation interest to access superior resort properties
several times over the course of a decade and thus is familiar with the timeshare sales
process and fee payment requirements. (D'Agostino Dep., Doc. 126-15, at 24, 25, 26, 28,
31, 36, 53-54). But he eventually became dissatisfied with the process and his purchases.
(Id. at 15, 36, 46, 57, 58, 64). He sent a letter to Exploria asking for help, but no one
responded. (id. at 86-87). He tried to contact sales personnel while he was on property
for vacations, but the personnel he sought were never available. (Id. at 45-46, 49). He
also tried to call sales personnel, but they never returned his calls. (id. at 58). On
November 26, 2017, he sent a letter to Exploria attempting to cancel his contract. (Doc.
126-16).

Affected Owner 1 then retained Aaronson in December 2017 and ceased making
payments in March 2018. (Doc. 126-36 at 6; Doc. 126-17 at 2). No one from the law firm
told him to stop making loan or maintenance fee payments, (Doc. 126-15 at 84); he stopped
paying because Exploria quit sending him bills and he did not see a reason to pay
maintenance fees for properties he could not use because of his delinquency, (id. at 83).
Another lawyer referred Affected Owner 1 to Aaronson, (id. at 13), and Affected Owner 1

does not recall ever visiting Aaronson’s website, (id. at 15, 92). The firm’s own records,

 

 

 
Case 6:18-cv-00576-JA-DCI Document 168 Filed 11/10/20 Page 7 of 25 PagelD 11510

however, reflect that Affected Owner 1 first contacted Aaronson through the website. (Doc.
131-6 at 14).

In July 2017, Affected Owner 2 converted her existing vacation interest to obtain
interests in two timeshare units, “Condominium |” and “Condominium II.” (Doc. 126-36 at
7). In October 2017, Affected Owner 2 failed to make her payment for Condominium 11,
and in January 2018, she failed to make the payment for Condominium |. (Id.). She did
not retain Aaronson until February 2018, (Doc. 132-28 at 38), after she was referred to
Aaronson by the same lawyer who referred Affected Owner 1, (Doc. 131-6 at 14).

In late 2016, Affected Owner 3 traded her existing timeshare interest as part of an
upgrade to a new club ownership vacation interest. (Schupp Dep., Doc. 126-2, at 21-22,
27). When she became unhappy with her upgrade, she repeatedly called Exploria about
getting her original timeshare back and cancelling her new contract, but to no avail. (Id. at
51, 116). She then tried several times to contact the Exploria employee who sold her the
upgrade, but she was unable to reach her. (Id. at 117-18). At that point, she hired
Aaronson in January 2018. (Doc. 126-19 at 2). She stopped making required payments
to Exploria that same month. (Doc. 126-36). The lawyer who referred Affected Owners 1
and 2 to the Aaronson Firm also referred Affected Owner 3. (Doc. 126-2 at 62). After
receiving the referral, Affected Owner 3’s co-owner husband visited Aaronson’s website,
but the deposed owner herself did not, and her husband did not provide any specifics to
her about the site. (Id.). Aaronson did not tell her to stop making loan or maintenance fee
payments. (Id. at 88-89).

Affected Owner 4 hired Aaronson in 2018 in relation to two vacation interest

purchases that he made in June 2017. (Doc. 126-36 at 8; Doc. 126-8 at 5). The same

 

 

 
Case 6:18-cv-00576-JA-DCI Document 168 Filed 11/10/20 Page 8 of 25 PageID 11511

lawyer who referred the first three owners also referred Affected Owner 4. (Doc. 131-6 at
14).

Affected Owner 5 purchased a vacation interest in August 2015, but she failed to
make the required payment the following month and soon hired Aaronson. (Doc. 126-8 at
6). Unlike the other owners, Affected Owner 5 was not referred to Aaronson by another
lawyer; she learned of the firm through one of its websites. (Doc. 131-6 at 14).

Affected Owner 6 purchased a vacation interest in late 2016, (Doc. 126-36 at 9),
hired Aaronson in early 2018, (Doc. 126-8 at 11), and failed to make the payment due to
Exploria on May 1, 2018, (Doc. 126-36 at 9). But she eventually made the late payment.
(Doc. 132-28 at 38). The same lawyer who referred Affected Owners 1 through 4 also
referred Affected Owner 6. (Doc. 131-6 at 14).

II. Legal Standards

“The court shall grant summary judgment if the movant shows that there is no
genuine dispute as to any material fact and the movant is entitled to judgment as a matter
of law.” Fed. R. Civ. P. 56(a). “[A]t the summary judgment stage the judge’s function is not
himself to weigh the evidence and determine the truth of the matter but to determine
whether there is a genuine issue for trial.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,
249 (1986). “A factual dispute is genuine ‘if the evidence is such that a reasonable jury
could return a verdict for the nonmoving party.’” United States v. Four Parcels of Real
Prop. in Greene & Tuscaloosa Cntys., 941 F.2d 1428, 1437 (11th Cir. 1991) (quoting |
Anderson, 477 U.S. at 248). The Court must construe the facts and all reasonable |
inferences therefrom in the light most favorable to the nonmoving party. Reeves v. |
Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150 (2000). Yet, “[the] court need not |

permit a case to go to a jury. .. when the inferences that are drawn from the evidence, |

 

 

 
Case 6:18-cv-00576-JA-DCI Document 168 Filed 11/10/20 Page 9 of 25 PagelD 11512

and upon which the nonmovant relies, are ‘implausible.” Mize v. Jefferson City Bd. of
Educ., 93 F.3d 739, 743 (11th Cir. 1996).

Il. Discussion

A. Count I|—Tortious Interference

Exploria first claims that Aaronson tortiously interfered with Exploria’s contracts with
Affected Owners 1, 2, 3, and 5 by instructing the owners to stop making loan and fee
payments based on groundless contract rescission theories. To prevail on a tortious
interference claim under Florida law, a plaintiff must show that (1) a contract existed; (2)
the defendant knew that the contract existed; (3) the defendant intentionally caused the
contract to be breached; (4) there was no justification or privilege regarding the breach:
and (5) the plaintiff suffered damages resulting from the breach. Johnson Enters. of
Jacksonville, Inc. v. FPL Grp., Inc., 162 F.3d 1290, 1321 (11th Cir. 1998) (citing Fla. Tel.
Corp. v. Essig, 468 So. 2d 543, 544 (Fla. 5th DCA 1985)).

Exploria satisfies the first two elements of its tortious interference claim because
Exploria had contracts with the Affected Owners and Aaronson knew of those contracts.
Exploria then skips to the fourth element, focusing on whether the legal theories advanced
by Aaronson rendered the breaches justified or privileged. But before that issue becomes
relevant, Exploria must establish that Aaronson intentionally caused the breaches.
Exploria’s argument on this point hinges on its assertion that Aaronson instructed the
Affected Owners to stop paying and the owners relied on this advice. Aaronson argues

that Exploria fails to satisfy the third element because the record evidence does not show

 

 

 
Case 6:18-cv-00576-JA-DCI Document 168 Filed 11/10/20 Page 10 of 25 PageID 11513

that Aaronson advised the Affected Owners to stop paying their obligations. Aaronson is
correct that Exploria’s claim fails at the third element.

Although Exploria asserts that Aaronson instructed the six Affected Owners to stop
paying, there is no evidence that Aaronson did so or that he otherwise caused the owners
to believe that they no longer needed to make payments. In support of its argument,
Exploria cites testimony given by Kenneth Feldman in unrelated litigation. (Doc. 129 at
24-25). Feldman was an Aaronson client, and Aaronson advised Feldman to cease
making payments as a part of its legal strategy to terminate Feldman’s timeshare
ownership. (Doc. 132-26). The problem with this argument is that Feldman did not
purchase a timeshare interest from Exploria; he was a member of Diamond Resorts.
Furthermore, the record does not establish when Aaronson advised Feldman. This
argument is thus tenuous at best.®

Exploria also relies on the temporal proximity of some Affected Owners’ breaches
to their hiring of Aaronson. But, only Affected Owners 1 and 4 definitively stopped paying
Exploria after hiring the firm. (Doc. 132-28 at 37-38). Affected Owners 2 and 5 stopped
paying before engaging Aaronson. (Id. at 37-38). Affected Owner 3 stopped paying the
same month that she hired the firm. (ld. at 37). And Affected Owner 6 missed her first
payment after signing the firm but later made that payment. (ld. at 38). The fact that

Affected Owners 1 and 4 stopped paying after hiring Aaronson is not enough to convince

 

4 Aaronson also argues that punitive damages would be improper because even if
the firm did advise the Affected Owners to cease payments, the breaches were for a proper
purpose as they were part of the firm’s legal strategy. Because the tortious interference
claim fails on other grounds, the Court does not reach this issue.

> Exploria asks the Court to infer that Aaronson must have given this same advice
the Affected Owners. The Court rejects this invitation.

10

 

 

 
Case 6:18-cv-00576-JA-DCI Document 168 Filed 11/10/20 Page 11 of 25 PageID 11514

a reasonable jury that Aaronson intentionally caused the Affected Owners to breach their
contracts.

Further, deposition testimony directly contradicts Exploria’s assertions regarding the
cause of the breaches. Affected Owners 1 and 3—the only Affected Owners who were
deposed—both testified that no one from the law firm told them to stop making loan or fee
payments.° These two owners also elaborated that they already thought that they had
grounds to cancel their contracts before contacting Aaronson, (Doc. 126-2 at 66; Doc. 126-
15 at 15; Doc. 126-16 at 1-2), that they chose to stop paying for other reasons, (Doc. 126-
2 at 70; Doc. 126-15 at 83), and that letters Aaronson sent to Exploria on their behalf did
not lead them to believe that they had been relieved of their payment obligations, (Doc.
126-2 at 85-86; Doc. 126-15 at 74). This testimony is contrary to all of Exploria’s
speculative contentions.

Exploria has submitted copies of several Aaronson retainer agreements, many of
which state: “To avoid the possibility of a counterclaim, it is important that you remain
current on your payments with the developer.” (Doc. 132-29 at 2-9, 14, 16, 21, and 23).
These documents clearly contradict Exploria’s assertions. (Doc. 126-22 at 35, 76; Doc.

126-17; Doc. 126-19).

 

6 Exploria urges the court to draw a negative inference from the testimony of owners
who denied that Aaronson advised them to cease making payments to Exploria, arguing
Aaronson is using the assertion of the attorney-client privilege as a sword instead of a
shield. There is no merit to this argument. Aaronson instructed Affected Owner 1 not to
answer, but he chose to ignore the instruction and answered the question. (Doc. 126-15
at 84:8-11). In Affected Owner 3’s deposition, Aaronson objected to the form of the
question but did not instruct Affected Owner 3 not to answer. (Doc. 126-2 at 88-89). And
her answer matched that of Affected Owner 1—the only other Affected Owner who was
deposed. Thus, the attorney-client privilege, to the extent it was referenced, did not result
in the selective disclosure of self-serving information.

11

 

 

 
 

 

Case 6:18-cv-00576-JA-DCI Document 168 Filed 11/10/20 Page 12 of 25 PagelD 11515

Exploria argues that “[t]his case is factually similar to” Westgate Resorts, Ltd. v.

 

Sussman, 387 F. Supp. 3d 1318 (M.D. Fla. 2019). (Doc. 129 at 24).’ But the facts of |

Westgate are indeed different from those of this case. The Westgate record was replete

with evidence of the lawyer’s direction to timeshare owners to stop paying their timeshare

obligations, as well as letters the lawyer sent to timeshare owners stating that they had |

been successfully relieved of their timeshare obligations even though the lawyer was aware |

that that was legally incorrect. 387 F. Supp. 3d at 1327-32, 1336, 1337, 1339-46. The

court found that the lawyer’s directions to owners to stop payments, “under the guise that |

doing so will rid them of their timeshares, [were] fraudulent and wrongful.” Id. at 1353. |

There was also evidence that the lawyer's four methods to relieve owners of their |

timeshares did not work, and when they did not, the lawyer abandoned his clients. Id. at |

1327-32, 1336, 1337, 1338-45. In fact, the lawyer expressly declined in his retainer |

agreement to represent the owners in any lawsuit should they be sued by Westgate for
failure to pay. Id. at 1332.

Those facts are simply not present here.® Exploria has failed to present evidence

creating a genuine issue of material fact regarding whether Aaronson advised the Affected |

Owners to stop paying on their obligations. “When opposing parties tell two different

stories, one of which is blatantly contradicted by the record, so that no reasonable jury

could believe it, a court should not adopt that version of the facts for purposes of ruling on |

 

’ Notably, in their Response (Doc. 158), in reference to another order from that
litigation, Exploria states that “[t]he Westgate holding should be limited to the facts of that
case.” (Doc. 158 at 16).

8 Interestingly, the Westgate opinion points out that one of the lawyer's clients later
hired Aaronson to fix the mess Sussman had made, and Aaronson did in fact—after a year
and a half of litigation—resolve the problem for the client. Westgate, 387 F. Supp. 3d at
1345.

12
Case 6:18-cv-00576-JA-DCI Document 168 Filed 11/10/20 Page 13 of 25 PagelD 11516

a motion for summary judgment.” Scott v. Harris, 550 U.S. 372, 380 (2007). Here, because
Exploria has not put forth evidence that Aaronson intentionally caused any of the Affected
Owners’ breaches—in the form of instructing them to cease paying or causing them to
believe they could cease paying—Exploria’s tortious interference claim fails. Accordingly,
the Court will grant summary judgment in favor of Aaronson on Exploria’s tortious
interference claim.

B. Count lli—FDUTPA

Exploria next alleges that Aaronson’s website statements violate FDUTPA, which
prohibits “unfair or deceptive acts or practices in the conduct of any trade or commerce.”
§ 501.204(1), Fla. Stat. FDUTPA defines “trade or commerce” as “the advertising,
soliciting, providing, offering, or distributing, whether by sale, rental, or otherwise, of any
good or service, or any property, whether tangible or intangible, or any other article,
commodity, or thing of value, wherever situated.” § 501.203(8), Fla. Stat.

Aaronson asserts that Exploria may not bring a FDUTPA claim because (1) Exploria
is not a consumer and (2) Exploria’s claim involves Aaronson’s practice of law, which is
not “trade or commerce.” Because the Court agrees that Aaronson is not engaged in “trade
or commerce,” Exploria’s FDUTPA claim does not survive summary judgment.

1. Non-Consumers

Aaronson’s first argument—that as non-consumers Exploria lacks statutory
standing to bring a FDUTPA claim—fails because it does not reflect the current state of the
law. In 2001, the Florida legislature amended FDUTPA to broaden the category of

claimants from “consumer{s]” to “person[s].” Caribbean Cruise Line, Inc. v. Better Bus.

13

 

 

 
 

 

Case 6:18-cv-00576-JA-DCI Document 168 Filed 11/10/20 Page 14 of 25 PagelD 11517

Bureau of Palm Beach Cnty., Inc., 169 So. 3d 164, 169 (Fla. 4th DCA 2015).° Although
there was some post-amendment disagreement among courts as to whether non-
consumers could bring FDUTPA claims, Florida state courts are now in general agreement
that the right to bring a FDUTPA claim is not limited to consumers. See id. at 168-69
(discussing federal district court decisions in Florida and choosing to follow the line of cases
deciding that non-consumers may bring claims); CWELT-2008 Series 1045 LLC v. PHH
Corp., No. 1:20-cv-20334-BLOOM/Louis, 2020 U.S. Dist. LEXIS 91899, at *14 n.5 (S.D.
Fla. May 27, 2020) (discussing that, at least since 2014, all Florida state courts have
uniformly ruled that non-consumers may bring FDUTPA claims). Aaronson’s first argument
for summary judgment on this claim is without merit.

2. Trade or Commerce

Exploria bases its FDUTPA claim on the theory that Aaronson’s website
advertisements led the Affected Owners to hire Aaronson to improperly cancel their
timeshare contracts. Aaronson concedes that its website advertising, if unconnected with
the practice of law, may constitute “trade or commerce.” But Aaronson maintains that the
website statements and legal advice are necessarily part of the same legal theory
presented by Exploria and that because the combined conduct relates to Aaronson’s
practice of law, it is not actionable under FDUTPA. Aaronson is correct; because the
conduct that Exploria puts at issue here is the exercise of a legal remedy, Exploria’s claim

fails.

 

° See also Niles Audio Corp. v. OEM Sys. Co., 174 F. Supp. 2d 1315, 1319-20 (S.D.
Fla. 2001); Gov't Emps. Ins. Co. v. Clear Vision Windshield Repair, No. 6:16-cv-2077-Orl-
28TBS, 2017 U.S. Dist. LEXIS 47353, at *9 (M.D. Fla. Mar. 29, 2017).

14

 

 
Cage 6:18-cv-00576-JA-DCI Document 168 Filed 11/10/20 Page 15 of 25 PagelD 11518

Lawyers are not per se exempt from FDUTPA. Kelly v. Palmer, Reifler, & Assocs..,
P.A., 681 F. Supp. 2d 1356, 1371 (S.D. Fla. 2009). The focus of the “trade or commerce”
inquiry as to lawyers is on the specific conduct at issue.'° Lawyers acting to exercise a
legal remedy are typically not considered to be engaged in trade or commerce. Kurlander
v. Kaplan, No. 8:19-cv-00742-T-O2AEP, 2019 U.S. Dist. LEXIS 141877, at *27 (M.D. Fla.
Aug. 21, 2019).

Despite Exploria’s insistence otherwise, Aaronson’s website advertising and
representation of clients is in pursuit of a legal remedy such that it does not fall within
FDUTPA. As previously mentioned, Aaronson signs retainer agreements with his clients.
These agreements, like the website advertising, identify specific steps that Aaronson will
take to help the client and state that Aaronson will defend the client if the matter goes to
litigation. (Id.; Docs. 126-17 & 126-19). Austin or someone from his staff interviews the
clients to obtain the facts of each client’s case. (Doc. 126-22 at 37, 42, 49: Doc. 126-7).
And, as outlined on the website, Aaronson sends letters to developers on behalf of clients.
(Doc. 126-22 at 42-44). If Aaronson is unable to obtain a resolution through negotiations,
the firm pursues either arbitration or litigation for the clients, as the website claims. (Doc.
126-22 at 67, 80, 90-91; Doc. 126-7 at 8).

Of the roughly 1,500 timeshare cases Aaronson has handled, about 100-150 went

to litigation. (Doc. 126-22 at 35). Of those 100-150, the contracts were found

 

"0 Kelly v. Paimer, Reifler, & Assocs., P.A., 681 F. Supp. 2d 1356, 1375 (S.D. Fla.
2009) (concluding that a lawyer sending pre-suit demand letters was not engaged in “trade
or commerce”); State, Office of Att'y Gen. v. Shapiro & Fishman, LLP, 59 So. 3d 353, 355,
357 (Fla. 4th DCA 2011) (holding that lawyer conduct in the processing of foreclosure
cases was not “trade or commerce”); CK Regalia, LLC v. Thornton, 159 So. 3d 358, 360
n.2 (Fla. 3d DCA 2015) (noting that trial court's dismissal of a claim that a retainer
agreement violated FDUTPA was correct because it failed to state a cause of action).

15

 

 

 
Case 6:18-cv-00576-JA-DCI Document 168 Filed 11/10/20 Page 16 of 25 PageID 11519

unenforceable at least six times, (id. at 59), approximately six rulings were unequivocally
against Aaronson’s clients, (id. at 62), and most others settled, (id. at 62-63).'' Specific to
the Affected Owners, Aaronson has filed suit against Exploria on behalf of Affected Owners
1 and 5. (D’Agostino Am. Compl., Doc. 126-27; Picklesimer Transfer Agreement, Doc.
126-33). As of the date of Exploria’s motion, Affected Owner 1’s case was pending, and
Aaronson had settled Affected Owner 5’s case. (D’Agostino Order, Doc. 126-27; Doc. 126-
33). Clearly, Aaronson has not avoided judicial involvement while handling clients’ cases.

Again, this directly contrasts to the actions of the lawyer in Westgate.'* Based on
the facts of that case, the court determined that the defendant was engaged in “trade or
commerce” because “[the lawyer's] actions [were] not aimed at petitioning the government
to redress aggrieved owners’ rights: rather, he actively avoid[ed] judicial involvement
through all of his work.” Westgate, 387 F. Supp. 3d at 1365 n.31.

Here, Aaronson’s website advertising and actions were in pursuit of a civil legal
remedy. Based on the record evidence, the Court concludes that Aaronson’s conduct was
not “trade or commerce” under FDUTPA. Accordingly, summary judgment must be granted

in Aaronson’s favor on Exploria’s FDUTPA claim.

 

‘T Exploria twists these facts as follows: “When asked about the firm’s success rate,
[Austin] recalled that out of the approximately 100-150 cases that were litigated, an
arbitrator or court of law found the timeshare agreement to be unenforceable six times. . . .
In other words, arbitrators and courts of law alike, 95-96% of the time found that the
timeshare agreement [sic] were enforceable and binding.” (Doc. 129 at 16~17 (emphasis
in original)).

12 In its Response, Exploria states: “However, as this Court has previously noted,
the services that Defendants offer do not involve the exercise of a legal remedy and, thus,
Defendants are appropriately deemed as engaged in ‘trade or commerce.” (Doc. 158 at
21). Exploria bases this statement on the Westgate decision. Id. Westgate did not involve
these Defendants or these facts.

16

 

 

 
Cas

Ss
]

 

 

e 6:18-cv-00576-JA-DCI Document 168 Filed 11/10/20 Page 17 of 25 PagelD 11520

C. Count IlV—Lanham Act
Exploria next asserts that Aaronson’s website statements constitute false
advertising in violation of the federal Lanham Act. The Lanham Act states:
(1) Any person who, on or in connection with any goods or services .. . uses
in commerce any word, term, name, symbol, or device, or any combination
thereof, or any . . . false or misleading description of fact, or false or
misleading representation of fact, which—
(B) in commercial advertising or promotion, misrepresents the nature,
characteristics, qualities, or geographic origin of his or her or another

person's goods, services, or commercial activities,

shall be liable in a civil action by any person who believes that he or she is
or is likely to be damaged by such act.

15 U.S.C. § 1125(a)(1). Aaronson first argues that Exploria lacks statutory standing
to bring a Lanham Act claim because it has not alleged reputational harm and its
damages were not proximately caused by Aaronson’s website advertisements.
7. Statutory Standing

“[W]hen standing is raised at the summary judgment stage, the plaintiff can no
longer rest on ‘mere allegations,” but rather “must ‘set forth by affidavit or other evidence
specific facts, .. . which for purposes of the summary judgment motion will be taken to be
true.” Bischoff v. Osceola Cnty., 222 F.3d 874, 878 (11th Cir. 2000) (quoting Lujan v. Defs.
of Wildlife, 504 U.S. 555, 561 (1992)). A Lanham Act cause of action “extends only to
plaintiffs whose interests ‘fall within the zone of interests protected by the law invoked.”
Lexmark Int'l, Inc. v. Static Control Components, Inc., 572 U.S. 118, 129 (2014) (quoting
Allen v. Wright, 468 U.S. 737, 751 (1984)). “[T]o come within the zone of interests in a suit
for false advertising under § 1125(a), a plaintiff must allege an injury to a commercial

interest in reputation or sales.” Id. at 131-32. This means that “a plaintiff must plead (and

17

 
Case 6:18-cv-00576-JA-DCI Document 168 Filed 11/10/20 Page 18 of 25 PagelID 11521

ultimately prove) an injury to a commercial interest in sales or business reputation
proximately caused by the defendant’s misrepresentations.” Id. at 140.

Although Exploria has not alleged reputational harm, it has alleged an injury to a
commercial interest in sales—loan and fee payments owed by the Affected Owners. See
Diamond Resorts Int'l, Inc. v. Aaronson, 371 F. Supp. 3d 1088, 1102 (M.D. Fla. 2019)
(finding that the unpaid obligations along with the lost customers who owed the obligations
constituted “lost sales”). Exploria provided an expert report detailing the loan and fee
amounts owed to it by the owners. (Doc. 132-28). Looking at this evidence in the light most
favorable to Exploria, there are reasonable inferences that Exploria lost sales sufficient for
Exploria to come within the Lanham Act’s zone of interests.

Finding that Exploria is within the zone of interests, however, does not end the
inquiry as to standing. “A statutory cause of action is limited to plaintiffs whose injuries are
proximately caused by violations of the statute.” Lexmark Int'l Inc., 572 U.S. at 132. That
is, a plaintiff “must show economic or reputational injury flowing directly from the deception
wrought by the defendant’s advertising; and .. . that occurs when deception of consumers
causes them to withhold trade from the plaintiff.” Id. at 133 (emphasis added). “[A]t a
minimum Lexmark International, Inc. requires that, at the summary judgment stage, a
plaintiff must provide some evidence from which a reasonable juror could conclude that its

injuries were proximately caused by the defendant.” Snac Lite, LLC v. Nuts 'N More, LLC,

 

No. 2:14-cv-01695-RDP, 2016 U.S. Dist. LEXIS 158328, at *44-45 (N.D. Ala. Nov. 16,
2016) (citing Paleteria La Michoacana, Inc. v. Productos Lacteos Tocumbo S.A. De C.V.,

69 F. Supp. 3d 175, 216 (D.D.C. 2014)). Exploria fails to meet this standard.

18

 

 

 
Case 6:18-cv-00576-JA-DCI Document 168 Filed 11/10/20 Page 19 of 25 PagelID 11522

Exploria’s expert report presumes causation and calculates damages based on a
comparison of the date the Exploria owners retained Aaronson and the date that they
ceased making payments to Exploria. But, as discussed supra, the record evidence does
not show that the Affected Owners retained Aaronson because of its websites, or that
Aaronson directed the owners to stop making payments to Exploria. To the contrary, both
of the Affected Owners who were deposed in this case affirmed that they retained
Aaronson without ever seeing the website and that no one from Aaronson advised them to
stop making payments to Exploria. And the expert report does not create a genuine issue
of fact as to whether the nonpayment was caused by Aaronson. Having failed to establish
that nexus, Exploria has no standing under the Lanham Act.

2. Elements of a Lanham Act Claim

The Court nonetheless will address the first three elements of a Lanham Act claim
and their application in this case. An injured plaintiff who falls within the protections of the
Lanham Act must establish the following elements to prevail on its claim: “(1) the
defendant's advertisements were false or misleading; (2) the advertisements deceived, or
had the capacity to deceive, consumers; (3) the deception had a material effect on
purchasing decisions; (4) the misrepresented product or service affects interstate
commerce; and (5) the plaintiff has been injured as a result of the false advertising.”
Intertape Polymer Corp. v. Inspired Techs., Inc., 725 F. Supp. 2d 1319, 1332 (M.D. Fla.
2010).

Exploria maintains that it is entitled to summary judgment because Aaronson’s false
and misleading advertisements “systematically misled consumers into believing they could
escape their financial obligation to pay their timeshare fees, and ultimately rescind a legally

binding and enforceable contract with [Exploria].” (Doc. 129 at 33). Exploria alleges that

19

 

 

 
 

 

Case 6:18-cv-00576-JA-DCI Document 168 Filed 11/10/20 Page 20 of 25 PageID 11523

the advertisements are false and misleading because they used content like fake client
testimonials, manufactured stories of negative timeshare experiences, strategies
purporting to give consumers the best chance of rescission, and accusations of
sociopathic and unempathetic timeshare industry professionals to convince timeshare
owners that they could hire Aaronson to rescind their timeshare contracts and stop paying,
regardless of the merits of their cases or Aaronson’s actual historical success for its clients.
Exploria explains that this conduct caused it to suffer damages in the form of lost streams
of payments from the Affected Owners. Aaronson, on the other hand, contends that
Exploria cannot succeed on its Lanham Act claim because it has not presented the
evidence of deception or materiality that is needed to support a claim based on
advertisements that are literally true but misleading.

a. Falsity

“The first element of a false advertising claim is ‘satisfied if the challenged
advertisement is literally false, or if the challenged advertisement is literally true, but
misleading.” Osmose, Inc. v. Viance, LLC, 612 F.3d 1298, 1308 (11th Cir. 2010) (quoting
Johnson & Johnson Vision Care, Inc. v. 1-800 Contacts, Inc., 299 F.3d 1242, 1247 (11th
Cir. 2002)). “When determining whether an advertisement is literally false or misleading,
courts ‘must analyze the message conveyed in full context,’ and ‘must view the face of the
statement in its entirety.” Osmose, 612 F.3d at 1308 (quoting Johnson & Johnson, 299
F.3d at 1248). Here, genuine issues of material fact remain regarding whether the asserted
website statements are false or misleading.

Aaronson’s websites accuse timeshare developers of nefarious actions, using

Not othe

descriptions such as “fraud,” “pack of lies,” “improper handling of trust funds,” sociopathic

20

 
Case 6:18-cv-00576-JA-DCI Document 168 Filed 11/10/20 Page 21 of 25 PageID 11524

sales associates, “ongoing conflicts of interest,” and the owners “being taken for a ride.”
The veracity of the statements maligning the whole industry cannot be determined here.

Additionally, there is record evidence that the sites’ claims that the timeshare
developers are likely “exposed legally in ways that are relatively straightforward and
provable” and that Aaronson’s strategies give timeshare owners “the best chance to have
[their] timeshare successfully rescinded” are false. Austin testified that, of the 100-150
timeshare cases he has taken to litigation, the contracts were found unenforceable roughly
six times. And there is no record evidence that any of the Affected Owners’ contracts were
successfully rescinded. This is not to say that the Affected Owners had no legal grounds
to dispute their timeshare agreements, or that Aaronson has not successfully obtained
settlements for some of them. But record evidence exists that could lead a jury to find that
Aaronson’s website falsely or misleadingly stated timeshare developers’ legal vulnerability
as well as the availability of remedies like rescission.

For the foregoing reasons, summary judgment is not appropriate on the issue of
falsity.

b. Deception

Whether Aaronson’s advertisements are “literally false” or “literally true but
misleading” determines Exploria’s requirement to prove the second Lanham Act element—
deception. If an advertisement is literally false, the plaintiff “need not present evidence of
consumer deception.” Johnson & Johnson, 299 F.3d at 1247. On the other hand, if the
advertisement is literally true but misleading, the plaintiff must present evidence “that the
relevant consumer population was actually deceived.” Border Collie Rescue, Inc. v. Ryan,
418 F. Supp. 2d 1330, 1347 (M.D. Fla. 2006) (citing Herman Miller, Inc. v. Palazzetti Imps.

& Exps., Inc., 270 F.3d 298, 323 (6th Cir. 2001)). “Eleventh Circuit precedent requires the

21

 

 

 
 

 

Case 6:18-cv-00576-JA-DCI Document 168 Filed 11/10/20 Page 22 of 25 PagelD 11525

plaintiff to present evidence of deception in the form of consumer surveys, market research,
expert testimony, or some other appropriate form.” Id. (citing Hickson Corp. v. N. Crossarm
Co., Inc., 357 F.3d 1256, 1260-61 (11th Cir. 2004)).

Falsity is critical for Exploria because it has not produced consumer surveys, market
research, expert testimony, or other evidence that the advertisements actually deceived
the Affected Owners—or any Exploria owners, for that matter.'* If the advertisements are
literally false, deception becomes irrelevant. But if the advertisements are true but
misleading, Exploria’s Lanham Act claim collapses because Exploria has not established
the deception element. Thus, because a genuine issue of material fact exists as to falsity,
deception is not dispositive at this stage.

Cc. Materiality

As with deception, Exploria has not presented evidence of the third element of its
Lanham Act claim—that any deception had a material effect on purchasing decisions. This
is fatal to Exploria’s Lanham Act claim. Evidence of materiality must be proffered whether
an advertisement is false or “true but misleading.” Johnson & Johnson, 299 F.3d at 1250.
A plaintiff must “establish ‘that the defendant's deception is likely to influence the
purchasing decision.” Id. (quoting Cashmere & Camel Hair Mfrs. Inst. v. Saks Fifth Ave.,
284 F.3d 302, 311 (1st Cir. 2002)). One method of establishing materiality is “by proving
that ‘the defendants misrepresented an inherent quality or characteristic of the product.”

Id. (quoting Nat'l Basketball Ass’n v. Motorola, Inc., 105 F.3d 841, 855 (2d Cir. 1997)).

 

'3 In fact, Exploria does not attempt to refute Aaronson’s assertion that no evidence
of deception has been presented. Instead, Exploria responds that evidence of deception
is not required because the advertisements are literally false.

22

 
Case 6:18-cv-00576-JA-DCI Document 168 Filed 11/10/20 Page 23 of 25 PagelID 11526

Here, Exploria has not presented any expert testimony or other evidence to support
its contention that the website advertisements were likely to be material to consumer
purchasing decisions. Exploria simply asserts in a single, conclusory sentence that it would
be difficult to argue that the alleged falsities would not influence the purchasing decisions
of Exploria customers. Exploria then repeats the same debunked claim that all of the
Affected Owners found Aaronson through the websites. And later, in a footnote to its reply
brief, Exploria argues that evidence that the Affected Owners found Aaronson through the
websites is evidence of the materiality element. See Diamond Resorts, 371 F. Supp. at
1108-09. But even assuming this would be evidence of materiality, Exploria has not
presented such evidence.

Although Exploria confidently asserts that every owner found Aaronson through its
websites, as discussed earlier, the record soundly contradicts this assertion. Affected
Owner 5 is the only Affected Owner who found Aaronson through an Aaronson website.
But Affected Owner 5 was not deposed in this case, and there is no other evidence that
she viewed—or took any action because of—the allegedly false or misleading
advertisements. Further, Exploria apparently suffered no damages attributable to Affected
Owner 5 because she was left out of the expert’s damages report.

And even viewing the evidence in the light most favorable to Exploria that Affected
Owner 3’s spouse and Affected Owner 1 may have visited an Aaronson website, there is
still no evidence of material effect. Both Affected Owners 1 and 3 were referred to
Aaronson by an outside lawyer before ever being exposed to the website. Affected Owner
1 has no recollection of visiting the site. And Affected Owner 3’s spouse told her nothing

about the site. Clearly the website statements were not material to these owners even if

23

 

 

 
Case 6:18-cv-00576-JA-DCI Document 168 Filed 11/10/20 Page 24 of 25 PagelD 11527

they did indeed view them. And although Aaronson admits that a link to the site is included
in the post-intake email to new clients, there is no evidence that any owner followed the
link or took any action—hiring Aaronson or ceasing payments to Exploria—because of the
site content.

Quite simply, Exploria has not presented evidence that the advertisements and
alleged deception were likely to influence the purchasing decisions of consumers or “had
a material effect on the purchasing decisions of any consumer.” Gibson v. Resort at

Paradise Lakes, LLC, No. 8:16-cv-791-T-36AAS, 2018 U.S. Dist. LEXIS 80471, at *46

 

(M.D. Fla. Feb. 2, 2018). Thus, this is an alternative basis for granting summary judgment
in Aaronson’s favor on Exploria's Lanham Act claim.
D. Count V—Trade Libel
Finally, Exploria claims that Aaronson’s website statements amount to trade libel in
violation of Florida law. To establish a Florida trade libel claim, a plaintiff must show that
“(1) a falsehood; (2) has been published, or communicated to a third person; (3) when the
defendant-publisher knows or reasonably should know that it will likely result in inducing

others not to deal with the plaintiff; (4) in fact, the falsehood does play a material and

are proximately caused as a result of the published falsehood.” Border Collie, 418 F. Supp.
2d at 1348.
As with the Lanham Act claim, Aaronson challenges Exploria’s trade libel claim by

asserting that the advertisements did not “play a material and substantial part in inducing”

24

 

 

 

substantial part in inducing others not to deal with the plaintiff; and (5) special damages |

 
Cas,

 

 

e 6:18-cv-00576-JA-DCI Document 168 Filed 11/10/20 Page 25 of 25 PagelD 11528

the owners not to deal with Exploria.* Exploria did not move for summary judgment on
this claim, and its only responses to Aaronson’s motion were a couple of short footnotes in
which it did not address all of Aaronson’s arguments. Indeed, Exploria’s retort to
Aaronson's trade libel materiality argument is a one-sentence footnote citing its one-
sentence, conclusory materiality argument in the Lanham Act section of its response
brief—an argument that has already been rejected by the Court earlier in this Order.
Exploria has presented no evidence that the website advertisements materially influenced
the Affected Owners’ decisions to cease making loan and fee payments to Exploria.
Because Exploria did not present evidence on an element of its trade libel claim, the claim
fails and summary judgment is granted in Aaronson’s favor.

IV, Conclusion

It is hereby ORDERED that:
1. Defendants’ Motion for Summary Judgment (Doc. 126) is GRANTED. ‘5
2. Plaintiffs’ Motion for Summary Judgment (Doc. 129) is DENIED.
3. The Clerk is directed to enter a judgment that Plaintiffs take nothing from

Defendants on the claims in this case. After entering judgméntythe Clerk shaltGlose this case.

     
   

 
   

DONE and ORDERED in Orlando, Florida, on Novertber { 0/2020.

eg
JOHN ANTOON I!

United’States District Judge
Copies furnished to:
Counsel of Record

 

"4 Aaronson argues that Exploria’s future maintenance fees do not constitute special
damages and Exploria has not shown that they are entitled to punitive damages. The Court
does not reach these arguments because the trade libel claim fails on its merits.

'S Aaronson also contends that damages from non-payment of maintenance fees—
past and future—are not recoverable as to all counts because the fees are not paid to
either plaintiff, but rather to Club Exploria Association, Inc. Because all of Exploria’s claims
fail, the Court does not reach this issue.

25

 
